             Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BETHANN MORRISON,

                  Plaintiff,                        Civil Action No.

       v.

TEMPLE UNIVERSITY and HOSEA H.
HARVEY, III,

                  Defendants.




                                   NOTICE OF REMOVAL

       Defendant Hosea H, Harvey, III (“Mr. Harvey”), hereby removes this action from the Court

of Common Pleas of Philadelphia County, Pennsylvania, to the United States District Court for

the Eastern District under 28 U.S.C. §§ 1332(a)(1), 1441, and 1446. In support of this Notice of

Removal (“Notice”), Mr. Harvey states as follows:

I.     PROCESS, PLEADINGS, AND ORDERS

       1.      Plaintiff Bethann Morrison (“Ms. Morrison” or “Plaintiff”) commenced an action

by filing a Complaint on or about January 27, 2021 against Mr. Harvey in the Court of Common

Pleas of Philadelphia County, Pennsylvania (“the Court of Common Pleas”) styled Bethann

Morrison v. Temple University, et al., at Docket No. 200500768 (the “State Court Action”). (A

true and correct copy of the Complaint is attached hereto as Exhibit A.)

       2.      On May 13, 2021, Mr. Harvey received the Complaint after a process sever threw

the Complaint into Mr. Harvey’s wife’s vehicle. See Affidavit of Service on Mr. Harvey, attached

hereto as Exhibit B.
               Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 2 of 7




        3.      The Complaint alleges the following claims: (i) negligence (ii) sexual battery (rape)

(iii) assault (iv) battery (v) false imprisonment (vi) intentional infliction of emotional distress (vii)

negligent infliction of emotional distress (viii) defamation and (ix) invasion of privacy.

        4.      Pursuant to 28 U.S.C. § 1446(a), the attached exhibits constitute all process,

pleadings and orders served upon Mr. Harvey or filed or received in this action by Mr. Harvey.

II.     VENUE

        5.      Because the Court of Common Pleas of Philadelphia County lies in the Eastern

District of Pennsylvania, this Court is the appropriate venue for removal. See 28 U.S.C. §§ 118(a)

and 1441(a).

III.    DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. § 1332(A)

        6.      Under 28 U.S.C. § 1332(a), federal courts have original jurisdiction over actions in

which the matter in controversy exceeds $75,000, exclusive of interest and costs, and is between

citizens of different states.

        A.      Diversity of Citizenship Exists

        7.      For diversity purposes, an individual is a citizen of the state in which he or she is

domiciled with the intent to remain. Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir.

2008). To be domiciled in a state, a person must reside there and intend to remain indefinitely.

See Krasnov v. Dinan, 465 F.2d 1298, 1300-01 (3d Cir. 1972). A person may only have one

domicile, and thus, may be a citizen of only one state for diversity jurisdiction purposes. See

Williamson v. Osenton, 232 U.S. 619, 625 (1914).

        8.      Ms. Morrison alleges that she is a citizen of the Commonwealth of Pennsylvania.

(Exhibit A at ¶ 8.) Accordingly, Ms. Morrison is a citizen of the Commonwealth of Pennsylvania

for purposes of diversity jurisdiction.




                                                    2
             Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 3 of 7




       9.         Mr. Harvey is a is a citizen of the State of Washington with an address at 256 E.

Roanoke Street, Seattle, WA 98102. Accordingly, Mr. Harvey is a citizen of Washington for

purposes of diversity jurisdiction. See 28 U.S.C. §§ 1332(a)(1), (c)(1).

       10.        Accordingly, there is complete diversity among the parties for purposes of

removal. 1

       B.         The Amount In Controversy Exceeds $75,000

       11.        Pursuant to 28 U.S.C. § 1446(c), Defendant need only establish by a preponderance

of evidence that the amount in controversy exceeds the $75,000 jurisdictional requirement.

       12.        When removal is based on diversity of citizenship and the initial pleading seeks a

money judgment but does not demand a specific sum, “the notice of removal may assert the amount

in controversy,” and a removing defendant need only establish that it is more likely than not that

the amount in controversy exceeds the jurisdictional minimum of $75,000. See 28 U.S.C. §

1446(c)(2)(A).

       13.        For jurisdictional purposes, “determining the amount in controversy begins with a

reading of the complaint filed in the state court.” See Samuel-Bassett v. Kia Motors America, Inc.,

357 F.3d 392, 398 (3d Cir. 2004). The court, however, does not merely accept a plaintiff’s

contentions regarding the amount in controversy, but is required to analyze the legal claims to

determine if a plaintiff’s actual monetary demands exceed the $75,000 threshold. Morgan v. Gay,

471 F.3d 469, 474-75 (3d Cir. 2006).

       14.        In her Complaint, Ms. Morrison does not provide a limit on the amount of damages

she is seeking.



1
 Temple University is no longer a defendant in this matter. On February 4, 2021, the Common
Pleas Judge approved and entered a stipulation to settle and discontinue the lawsuit against
Temple University only. See State Action Docket, attached as Exhibit C.


                                                   3
              Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 4 of 7




       15.     According to a reasonable reading of the Complaint, the amount in controversy is

in excess of $75,000. See Angus v. Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993) (where plaintiff

does not set a limit for damages, the court should make a reasonable reading of the value of the

claim that plaintiff has asserted and come to an independent valuation of the amount plaintiff has

claimed).

       16.     Although Mr. Harvey denies the validity and merit of Ms. Morrison’s claims and

allegations, and denies that she is entitled to any relief, her damages claim – for all non-monetary

and compensatory harm, including, but not limited to, compensation for her physical injuries, pain

and suffering, humiliation, embarrassment, stress, anxiety, loss of self-esteem and self-confidence,

and emotional pain and suffering – establishes an amount in controversy in excess of the

jurisdictional minimum of $75,000. (Prayer For Relief.)

       17.     In addition, Ms. Morrison seeks punitive damages, which adds to the amount in

controversy. Bell v. Preferred Life Assurance Soc’y of Montgomery, Ala., 320 U.S. 238, 240

(1943); Frederico v. Home Depot, 507 F.3d 188, 199 (3rd Cir. 2007). If Plaintiff succeeds in

establishing liability, a fact finder might conclude that her alleged emotional distress and punitive

damages exceed $75,000.

       18.     Considering the combination of Plaintiff’s potential claims for non-monetary and

compensatory harm, and punitive damages, it is plausible that a fact finder might conclude that her

damages exceed $75,000, exclusive of interest and costs. Consequently, the requirements of 28

U.S.C. § 1332(a) have been met in that the amount in controversy exceeds $75,000, exclusive of

interest and costs, and because this is a civil action between citizens of different states.




                                                   4
             Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 5 of 7




       19.     By reason of the foregoing and pursuant to 28 U.S.C. §§ 1441(b) and (c), Mr.

Harvey desires and is entitled to have this case removed from the Court of Common Pleas

Philadelphia to the United States District Court for the Eastern District of Pennsylvania.

IV.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       20.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is

being filed on June 9, 2021, which is within thirty days of service of the Complaint on Mr. Harvey.

       21.     In accordance with 28 U.S.C. § 1446(d), Mr. Harvey has filed this Notice with this

Court, is serving a copy of this Notice upon Ms. Morrison, and is filing a copy of this Notice in

the Court of Common Pleas of Philadelphia County.

       22.     Mr. Harvey reserves the right to submit further evidence supporting this Notice

should Ms. Morrison move to remand.

V.     CONCLUSION

       WHEREFORE, having fulfilled all statutory requirements, Mr. Harvey prays the instant

action pending against him in the Court of Common Pleas of Philadelphia County, Pennsylvania,

be removed to this Court and request that this Court assume full jurisdiction over this matter as

provided by law.

                                                     Respectfully submitted,


Dated: June 9, 2021                                  /s/ William J. Leahy
                                                     William J. Leahy, Bar No. 80340
                                                     wleahy@littler.com
                                                     Hannah M. Lindgren, Bar No. 326049
                                                     hlindgren@littler.com
                                                     LITTLER MENDELSON P.C.
                                                     Three Parkway
                                                     1601 Cherry Street, Suite 1400
                                                     Philadelphia, PA 19102.1321
                                                     Telephone:      267.402.3000
                                                     Facsimile:      267.402.3131
                                                     Attorneys for Defendant


                                                 5
             Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 6 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BETHANN MORRISON,

                   Plaintiff,                          Civil Action No.

       v.

TEMPLE UNIVERSITY and HOSEA H.
HARVEY, III,

                   Defendants.

 NOTICE TO ADVERSE PARTIES OF REMOVAL AND CERTIFICATE OF NOTICE
           TO PROTHONOTARY OF COURT OF COMMON PLEAS

       Pursuant to 28 U.S.C. § 1446(d), Defendant Hosea Harvey hereby gives written notice to

Plaintiff that a notice of removal based upon diversity jurisdiction under 28 U.S.C. § 1332(a), was

filed in the above-captioned matter on June 9, 2021. Mr. Harvey, through counsel, also certifies

that a notice of said filing and a copy of the notice of removal were filed with the Court of Common

Pleas of Philadelphia County on June 9, 2021.

                                                     /s/ William J. Leahy
Dated: June 9, 2021                                  William J. Leahy, Bar No. 80340
                                                     wleahy@littler.com
                                                     Hannah M. Lindgren, Bar No. 326049
                                                     hlindgren@littler.com
                                                     LITTLER MENDELSON P.C.
                                                     Three Parkway
                                                     1601 Cherry Street
                                                     Suite 1400
                                                     Philadelphia, PA 19102.1321
                                                     Telephone: 267-402.3000
                                                     Facsimile: 267.402.3131
                                                     Attorneys for Defendant




                                                 6
            Case 2:21-cv-02616 Document 1 Filed 06/09/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I, William J. Leahy, hereby certify that a true and correct copy of the foregoing Notice of

Removal, was served via email and First Class U.S. Mail, upon:

                                      BethAnn Morrison
                                     121 Overhill Avenue
                                    Philadelphia, PA 19116
                                Bethann.morrison.1@gmail.com



                                            /s/ William J. Leahy
                                            William J. Leahy

Dated: June 9, 2021
